DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 22 has not been further treated on the merits.  Note that any could refer to one or some of the claims and not necessarily in the alternative.  As indicated claim 22 is not treated on the merits, but the limitations are the same limitations of claim 1 which is under a 102 prior art rejection below - claim 22, if depending on claim 1 doesn’t further limit claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10, 13, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "at least one attachment element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A plurality of attachment elements are first recited in claim 1.
Claim 10 recites the limitation "attachment means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Are the attachment means to same as the plurality of attachment elements?
Claim 13 recites the limitation "attachment means" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Are the attachment means to same as the plurality of attachment elements?  Claim 14 has the same inconsistency.
Claim 17 recites the limitation “one or more first securing elements" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9, 10, 12-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,280,039 to Johnson, Sr. et al.
Regarding claim 1, Johnson ‘039 discloses a mounting assembly for mounting 4 device to a support (see figure 1; 32), the assembly comprising: a base plate 42 comprising a connector 66 to removably connect, in use, the base plate to the device, and an engagement means 68 (see figures 2-4) for engagement with the support; and an arm 44 being a plate having a C-shape 116 (see figures 6 and 7) provided by an aperture 116 in the plate 44 (see figures 6 and 7}, the arm 44 thereby having an opening in a side (see figure 7), the arm 44 having a plurality of attachment elements arranged 124/160, in use, to attach the arm 44 to the base plate 42 (see figures 12 and 13), wherein the position of the opening causing the opening to have a different position relative to the base plate when the arm is connected to the base plate by each respective attachment element (see figures 12 and 13).
Regarding claim 3, Johnson ‘039 discloses wherein the arm 44 has a front face and a rear face, each face having at least one attachment element 124.
Regarding claim 4, Johnson ‘039 discloses wherein the attachment elements 124/160 on each of the front and rear faces of the arm are positioned at corresponding positions of the front and rear faces.

Regarding claim 6, Johnson ‘039 discloses wherein the first securing element 102 comprises a rail 128.
Regarding claim 9, Johnson ‘039 discloses wherein the bores 124/160 are through-bores.
Regarding claim 10, Johnson ‘039 discloses wherein the through-bores 124/160 of each attachment means are joined by one or more slots (one slot, Fig. 7) extending between the through-bores and optionally the slots are through-slots, extending between the front and rear of the arm.
Regarding claim 12, Johnson ‘039 discloses wherein the connector 66 comprises a connector bore (col. 6, line 4), and the connector bore is arranged, in use, to engage a second securing element.
Regarding claim 13, Johnson ‘039 discloses wherein the attachment means are also arranged to engage, in use, with the second securing element.
Regarding claim 14, Johnson ‘039 discloses wherein the base plate 42 comprises one or more bores 90 each arranged, in use, to engage with a first securing element 102 to secure the base plate 42 to the attachment means 124/160 of the arm 44.
Regarding claim 15, Johnson ‘039 discloses wherein the first securing element 102 is slideable relative to the base plate 42.
Regarding claim 16, Johnson ‘039 discloses wherein the base plate 42 further comprises a locking member 152 to lock the first securing element 102 in position.
Regarding claim 17, Johnson ‘039 discloses wherein the locking member comprises one or more locking screws 152 each arranged to engage one or more first securing elements 102.
Regarding claim 18, Johnson ‘039 discloses wherein the arm 44 comprises an engagement means 68 for engagement with the support 43 (Fig. 15 - col. 6, lines 30-32).

Regarding claim 21, Johnson ‘039 discloses wherein the base plate 42 comprises an upper surface and a lower surface, the upper surface arranged to receive, in use, the device (Figs. 10 and 11), and at least one edge of the upper surface comprises a downward chamfer (Fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,437,138 to Fudala in view of US 9,280,039 to Johnson, Sr. et al.
Regarding claim 1, Fudala ‘138 discloses a mounting assembly for mounting a device to a support, the assembly comprising: a base plate 12 comprising a connector 30 to removably connect, in use, the base plate 12 to the device, and an engagement means 34 for engagement with the support; and an arm 14, the arm having a plurality of attachment elements 52 arranged, in use, to attach the arm 14 to the base plate 12.
Johnson ‘039 teaches a mounting assembly where a plate 44 having a C-shape provided by an aperture 116 in the plate the arm 44 thereby having an opening 116 in a side, wherein the position of the opening 116 causing the opening 116 to have a different position relative to the base plate 42 when 
Regarding claim 2, Fudala ‘138, as modified, discloses wherein the arm 14 has opposing ends, the opening (as modified) being between the opposing ends, and each end having at least one attachment element 69 ( see top and bottom of plate 14, end 69 being one of the ends - Fig. 6).
Regarding claim 5, Fudala ‘138, as modified, discloses wherein each attachment element comprises one or more bores 52 (Fig. 6), and each of the bores is arranged, in use, to engage a first securing element 38 engageable with the base plate 12.
Regarding claim 6, Fudala ‘138, as modified, discloses wherein the first securing element 38 comprises a rail.
Regarding claim 7, Fudala ‘138, as modified, discloses wherein at least a portion of the rail 38 has a threaded surface.
Regarding claim 8, Fudala ‘138, as modified, discloses wherein the bores 52 are threaded bores.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office actions depending on how the claims are amendment.  The list includes L-plates or brackets used to support devise relative to a surface.  The list of device brackets is as follows: US-9372383-B2 OR US-9298069-B2 OR US-9052574-B1 OR US-8662763-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632